Citation Nr: 1537721	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to establish basic eligibility for VA pension benefits.  


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) reportedly on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin; which denied a claim for non-service connected pension.  The Veteran currently resides within the jurisdiction of the Montgomery, Alabama RO; although the Milwaukee RO continues to exercise jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There appear to be several documents missing from the electronic claims file, including the September 2010 claim for non-service connected pension benefits, the November 2010 rating decision, both of which were referenced by the RO in the October 2013 Statement of the Case (SOC); and the notice of a February 2015 Board hearing at the RO, to which the Veteran reportedly failed to report.  The electronic claims file must be supplemented by the missing records which are presumably contained in the paper claims file.

In May 1995 VA denied the Veteran's claim for pension benefits, because he did not have wartime service.  The record does not show that a notice of disagreement or new and material evidence was received during the appeal period after notice of that decision.  New and material evidence would be required to reopen the claim.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  Because this case must be remanded for other reasons, the AOJ will have the opportunity to adjudicate the new and material evidence question in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Insure that all documents from the Veteran's paper claims file have been scanned into the electronic record, to include the September 2010 application for non-service connected pension; the November 2010 rating decision adjudicating that claim; and notice of the February 2015 hearing.

2.  If the hearing notice cannot be located, afford the Veteran a new opportunity for a Board hearing at the RO. 

3.  Adjudicate whether new and material evidence has been submitted to reopen the claim of basic eligibility for VA pension benefits.  

4.  If the benefit remains denied, and it is otherwise appropriate, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

